Freedman, P. J.
At the trial the defendants endeavored to show by the testimony of two witnesses who had witnessed and described plaintiff’s condition that at the time the plaintiff was ordered to leave the lighter as claimed by him, and at the time he voluntarily left defendants’ employ, as claimed by defendants, he was drunk. It seems that all testimony upon this point was excluded upon the ground that it called for a conclusion and that the witnesses should have been qualified. This was error within the rule as laid down in People v. Eastwood, 14 N. Y. 562; People v. Gaynor, 33 App. Div. 98; Donoho v. Metropolitan St. R. Co., 30 Misc. Rep. 433.
The judgment must be reversed and a new trial ordered, with costs to appellants, to abide the event.
Gildersleeve and MaoLean, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants, to abide event.